             Case 1:19-cv-05062-PAE Document 41 Filed 10/04/19 Page 1 of 1




                                                                                                767 Fifth Avenue
                                                                                        New York, NY 10153-0119
BY ECF                                                                                       +1 212 310 8000 tel
                                                                                             +1 212 310 8007 fax

                                                                                               Gary D. Friedman
                                                                                               +1 (212) 310-8963
October 4, 2019                                                                         gary.friedman@weil.com




Hon. Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

Re: Guy Carpenter & Co., LLC and Marsh & McLennan Cos., Inc. v. Timothy Gardner, Nicholas
    Durant, and Claude Yoder, Case No. 19-cv-5062 (PAE)

Dear Judge Engelmayer:

         We represent Plaintiffs Guy Carpenter & Company, LLC and Marsh & McLennan Companies,
Inc. (“Plaintiffs”) in the above-referenced action. On behalf of Plaintiffs and Defendants, we submit this
joint status report pursuant to the Court’s Order dated June 4, 2019 (ECF No. 19) and the extension
Your Honor granted on October 1, 2019 for the parties to submit this report (ECF No. 40).

        Following the filing of the last status report (ECF No. 37), Plaintiffs brought the issues described
therein to Defendants’ attention, and the parties have exchanged initial correspondence regarding their
respective positions on those issues. Rather than seek the Court’s involvement at this time, the parties
have agreed to a 30-day “standstill” on all activity in the case and between Lockton and Guy Carpenter,
without waiver of any of the parties’ rights, to allow the parties to engage in meaningful discussions that
they hope will be productive. The parties will report back to the Court by Monday, November 4
regarding the status of those discussions and any progress that has been made.

Respectfully submitted,


/s/ Gary D. Friedman


Gary D. Friedman


cc: Defendants’ Counsel
